DETAILED ACTION
This Office action is in response to the original application filed on 02/21/2020.  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebberson et al. (2017/0024515 A1, hereinafter “Ebberson”) in view of Itoh et al. (US 2014/0096007 A1, hereinafter “Itoh”).

Regarding claim 1 (and similarly claims 10 and 11), Ebberson discloses:
An intermediary terminal for mediating a communication between a data generation device that generates target data, and a server that controls service content usable with the data generation device, the intermediary terminal comprising:
circuitry configured to acquire, from the data generation device, device identification information receiving image files captured by imaging device, Ebberson: [0032]);
transmit the acquired device identification information to the server via a communication network (uploading image files to server, Ebberson: [0032]).
Ebberson does not explicitly disclose:
device identification information identifying the data generation device;
receive, from the server, service content information indicating a service content associated with the device identification information; and
execute processing on the target data input from the data generation device in accordance with the service content indicated by the service content information. 
However, in the same field of endeavor, Itoh teaches:
device identification information identifying the data generation device (data file IDs including photo ID, user ID, and terminal ID, Itoh: [0070]);
receive, from the server, service content information indicating a service content associated with the device identification information (receiving slide show of images with associated data file IDs from server, Itoh: [0145], [0151]); and
execute processing on the target data input from the data generation device in accordance with the service content indicated by the service content information (displaying slide show of images, Itoh: [0151]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebberson in view of Itoh in order to further modify the device for uploading captured image files to server from the teachings of Ebberson with the device for displaying slide show of uploaded images from the teachings of Itoh.
One of ordinary skill in the art would have been motivated because it would have improved level of user interest (Itoh: [0005], [0006]).

claim 2, Ebberson in view of Itoh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ebberson in view of Itoh further discloses:
wherein the circuitry transmits terminal identification information identifying the intermediary terminal to the server via the communication network, receives an application, transmitted from the server based on the terminal identification information that the server has received, and executes the processing on the target data by activating the received application (invoking and receiving web application from server for executing various operations such as image rendering, Ebberson: [0032]).

Regarding claim 3, Ebberson in view of Itoh teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ebberson in view of Itoh further discloses:
wherein the circuitry acquires the target data from the data generation device, and executes, as the processing on the target data, a process of uploading the acquired target data to the server (receiving image files captured by imaging device and uploading image file to server, Ebberson: [0032]).

Regarding claim 4, Ebberson in view of Itoh teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Ebberson in view of Itoh further discloses:
wherein the data generation device is an image capturing device and the target data is image data (receiving image files captured by imaging device and uploading image files to server, Ebberson: [0032]), and wherein the intermediary terminal is installed with a browser used for performing a slide show of the acquired image data based on a start request of slide show (displaying slide show of images based on playback request, Itoh: [0071], [0143], [0151]).

Regarding claim 5, Ebberson in view of Itoh teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Ebberson in view of Itoh further discloses:
wherein the circuitry activates the browser to transmit a browser identification information identifying the browser to the server via the communication network, receives a slide show application transmitted from the server based on the browser identification information that the server has received, and activates the slide show application to perform the slide show (user terminal invoking and receiving web application from server for executing various operations such as image rendering, Ebberson: [0032], displaying slide show of images based on playback request and terminal ID, Itoh: [0143], [0151]).

Regarding claim 6, Ebberson in view of Itoh teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Ebberson in view of Itoh further discloses:
wherein the circuitry activates the browser to perform a live distribution of the image data (displaying slide show of images to multiple browsers, Itoh: [0143], [0151]).

claim 9, Ebberson in view of Itoh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ebberson in view of Itoh further discloses:
wherein the data generation device indirectly communicates with the server via the communication network (imaging device indirectly communicating with server via network, Ebberson: [0030], [0031]).

Regarding claims 12-16 and 19, they do not teach or further define over the limitations in claims 2-6 and 9.  Therefore, claims 12-16 and 19 are rejected for the same reasons as set forth in the rejections of claims 2-6 and 9 above.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebberson (2017/0024515 A1) in view of Itoh (US 2014/0096007 A1) as applied to claim 1 above, and further in view of Yoshioka et al. (US 2008/0218498 A1, hereinafter “Yoshioka”). 

Regarding claim 7, Ebberson in view of Itoh teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ebberson in view of Itoh does not explicitly disclose:
wherein when the data generation device is an image capturing device and the target data is image data, the circuitry controls settings of a recording start time.
However, in the same field of endeavor, Yoshioka teaches:
wherein when the data generation device is an image capturing device and the target data is image data, the circuitry controls settings of a recording start time (transmitting recording start request based on scheduled recording time to network camera, Yoshioka: [0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebberson in view of Itoh further in view of Yoshioka in order to further modify the device for uploading captured image files to server and displaying slide show of uploaded images from the combined teachings of Ebberson and Itoh with the device for scheduling recording time for network camera from the teachings of Yoshioka.
One of ordinary skill in the art would have been motivated because it would have improved security and reduced operation complexity (Yoshioka: [0009]-[0012]).

Regarding claim 8, Ebberson-Itoh-Yoshioka teaches all the claimed limitations as set forth in the rejection of claim 7 above.
Ebberson-Itoh-Yoshioka further discloses:
wherein the circuitry is further configured to transmit to the data generation device, a request of starting a recording operation from the set recording start time (transmitting recording start request based on scheduled recording time to network camera, Yoshioka: [0063]).

Regarding claims 17 and 18, they do not teach or further define over the limitations in claims 7 and 8.  Therefore, claims 17 and 18 are rejected for the same reasons as set forth in the rejections of claims 7 and 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ishibashi (US 2014/0071482 A1: Intermediary Apparatus, Image Processing Apparatus, Computer-Readable Storage Medium Storing Instructions for Intermediary Apparatus, Computer-Readable Storage Medium Storing Instructions for Image Processing Apparatus, and Communication Method).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446